Townley, J.
(concurring). The petitioner’s adjudication as an incompetent created a vacancy of his office without the necessity of a dismissal or removal. (Matter of Leavens v. McLaughlin, 238 App. Div. 821; Public Officers Law, § 30; Seaman v. City of New York, 172 App. Div. 740, and cases cited therein; affd., without opinion, 225 N. Y. 648.)
The order should, therefore, be reversed, with twenty dollars costs and disbursements, and the motion denied.
Martin and Glennon, JJ., concur.
Order reversed, with twenty dollars costs and disbursements, and motion denied.